 THE HITCHCOCK CORPORATION477rants adeparture from this rule, we shall, accordingly, exclude officeclerical employees from the unit.In connection with the Petitioner's request that employees in anyfuture plants erected by the Employer in the Trenton area be in-cluded in the unit, we note that no evidence was adduced at the hear-ing with respect to any prospective company expansion.However,even if the Employer was anticipating new locations in the Trentonarea, we areof the opinion that the propriety of including in the unitemployees of any such plants should be decided in future proceedingsfor clarification of the certification or redetermination of the appro-priate unit.10We shall,therefore, confine the unit here found ap-propriate to the Employer's present Trenton, New Jersey, plant.We find that all production, maintenance, and warehouse employeesof the Employer at its Trenton works, 400 Pennington Avenue, Tren-ton, New Jersey, including group leaders, the lead wire clerks, and thecoil clerk, but excluding all office clerical employees, technical em-ployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]10 SeeThe Conner Lambe) and Land Company,90 NLRB 283.TIIE HITCHCOCKCORPORATIONandINTERNATIONAL CHEMICAL WORK-ERS UNION OFAMERICA,A. F. OFL.,PETITIONER.CaseNo.11-RC-605.October25, 1954Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by theBoard on July 6, 1954,1 an election by secret ballot was conducted onJuly 23, 1954, under the supervision of the Regional Director for theEleventh Region among the employees in the appropriate unit at theEmployer's operations in Murphy, North Carolina.Upon the con-clusion of the election, the parties were furnished with a tally of bal-lots,which showed that, of approximately 40 eligible voters, 26 votedfor, and 7 against, the Petitioner and 23 ballots were challenged. Thenumber of challenged ballots was sufficient to affect the results of theelection.The Employer filed timely objections to conduct of the Petitionerallegedly affecting the results of the election. In accordance with the1Not reported in punted volumes of Board Decisions and Orders110 NLRB No. 85. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's Rules and Regulations, the Regional Director conducted aninvestigation and, on September 3, 1954, issued and duly served uponthe parties his report on challenges and objections, in which he recom-mended that the Employer's objections be overruled.The Employerfiled timely exceptions to this recommendation.'The Employer's objections alleged,inter alia,that the Petitionerinterfered with the election by causing 23 former employees of theEmployer to vote challenged ballots, although the Petitioner knewthat they were not eligible to vote.The Regional Director found that the Petitioner urged former em-ployees of the Employer to vote and that of the 23 challenged voters21 were ineligible, chiefly because they had been laid off or dischargedbefore the eligibility date.Finding further that there was no dis-order at the polls or evidence of threats, the Regional Director recom-mended that the objections be overruled. In its exceptions the Em-ployer contends that eligible voters were coerced by the action of thePetitioner in causing 22 known ineligibles to appear at the polls, standin line during the entire voting period, and submit to challenge andinterrogation in the presence of the other voters.While we do not condone the action of the Petitioner if, as alleged,it caused persons to vote who were known by it to be ineligible, wedo not believe that the mere fact that a disproportionate number ofineligible persons voted under challenge in the presence of other voterswarrants the inference that such other voters were thereby coerced tovote for the Petitioner.Accordingly, we find, in agreement with theRegional Director, that the Employer's exceptions raise no substantialor material issues with respect to conduct affecting the results of theelection, and we therefore overrule them.Because the tally of ballots shows that the Petitioner received amajority of the valid votes cast, we shall certify the Petitioner. as thebargaining representative of the employees in the appropriate unit.[The Board certified International Chemical Workers Union ofAmerica, A. F. of L., as the designated collective-bargaining repre-sentative of the employees in the unit found appropriate in the De-cision and Direction of Election.]MEMBER PETERSON took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.swith respect to the challenges the Regional Director recommended that 21 be sustained,that 1 be overruled,and that action on another be deferred.No exceptions were taken tothis recommendation and we hereby adopt it. As the 2 ballots with respect to which chal-lenges were not sustained cannot, however,affect the result of the election,no furtheraction will be taken with respect to them.